DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in this application. Claims 8-12 are withdrawn. Claims 1-7 , 13 &14 are examined.
Election/Restrictions
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II.
Applicant’s election of Group I, claims 1-7, 14-15, regarding a positive material for a rechargeable lithium battery in the reply filed on 9/6/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1,2,3,7,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oljaca et al. (US 2014/0377659 A1) in view of Cho et al. (US 20150228969 A1), in further view of Periasamy et al. (High Voltage and High Capacity Characteristics of LiNi1/3Co1/3Mn1/3O2 Cathode for Lithium Battery Applications) in further view of Yongseon Kim (Encapsulation of LiNi0.5Co0.2Mn0.3O2 with a thin inorganic electrolyte film to reduce gas evolution in the application of lithium ion batteries).
Regarding claims 1 and 14, Oljaca teaches active materials for lithium ion batteries [0002]. Oljaca teaches cathode [0005] active materials possessing a bimodal particle size distribution  [0077]. Oljaca teaches a lithium ion based electrochemical material comprising a first lithium ion based electrochemical material and a second lithium ion based electrochemical material [0029]. Oljaca further mentions a cathode formulation wherein the electroactive material consists of LiNi1−x−yMnxCoyO2 (x ranges from 0.01 to 0.99 and y ranges from 0.01 to 0.99) [0105][0106]. Oljaca explains the cathode material has a particle distribution wherein the first electroactive material has a particle size distribution of 1 micron < D50 < 5 microns and the second electroactive material has a particle size distribution of 10 microns < D50< 15 microns [0080]. Oljaca explains cathodes with this active material arrangement exhibit a maximum pulse power of the mixture higher than maximum pulse power of the first or second electroactive material individually [0021].
Oljaca further mentions an anode [0166] comprising of lithium metal as a working example as the cathode was tested to determine its baseline performance [0180][Col.8: Table 4]. Oljaca also teaches the use of a fiberglass separator [0166][0177]. In an embodiment example, electrode were prepared by way of calendaring and assembled using EC;DMC;EMC electrolytes [0192}.
Oljaca however fails to teach wherein the bimodal NMC cathode active material compound each independently comprising nickel in an amount of about 90% at% to about 98% with respect to 100% at% of metals including Li.
Cho however teaches a lithium transition metal composite oxide such as LiaNixM1 yM2 zO2 wherein M1 and M2 are the same or different and are selected from Co, Mn, Al, Ti, Mg, or Zr, 1≦a≦1.05, 0.6≦x<1, 0.01<y≦0.35, and 0.01<z≦0.35 [0017][0018]. Cho further states the transition metal composite oxide may include nickel in an amount greater than or equal to 60 mol%, such as greater than or equal to 80 mol% or less than or equal to 90 mol%, based on the total amount of transition metal based on the total amount of transition metal [0058] in order to reach a nickel-rich based oxide to realize high capacities, low cost [0057] and high rate characteristics [0014]. The examiner makes note mol% is equivalent to at%. The examiner also makes note that the range as taught by Cho narrowly overlaps the claimed range.
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and formulate the electroactive cathode material consisting of LiNi1−x−yMnxCoyO2  as taught by Oljaca to contain Ni at 90 mol%, based on the total amount of transition metal including lithium as taught by Cho in order to arrive at a nickel rich positive electrode active material at a low cost that can realize high capacities and high rare characteristics. MPEP2144.05(I)
Modified Oljaca also fails to teach a degree of cation mixing in a surface portion of the positive active material that is less than or equal to about 7.5%, and a degree of cation mixing in a bulk of the positive active material that is less than or equal to about 3%.
Periasamy however, teaches high voltage and capacity characteristics of  LiNi1/3Co1/3Mn1/3O2 cathode active materials [pg. 699-paragraph 1]. Periasamy teaches a study aimed to synthesize LiNi1/3Co1/3Mn1/3O2 cathode in its pure electrochemically active form [pg. 690-Introduction-paragraph 5]. Figure 1, shows an experiment conducted on the synthesis of NMC cathodes prepared from 3000C-7500C [pg. 692-figure 1]. Periasamy reports a completely amorphous structure for NMC precursors heated at 7500C due to the lacking presence of undesirable peaks through an XRD pattern experiment [pg. 692-paragraph 2]. Periasamy also notes the intensity ratio of 003 and 104 is greater than unity or 1 which corresponds to the absence of cation mixing [pg. 693-Table 1] [pg. 692-paragraph 2]. Periasamy further notes that it is deduced from XRD that a temperature of 750°C for a minimum period of 3 hours is unavoidably essential to synthesize LiNi1/3Co1/3Mn1/3O2 with homogeneity and purity in order to synthesize a cathode with enhanced electrochemical properties [pg. 690-paragraph 4]. The examiner makes note that while Periasamy does not state specifically cathode purity concerning the surface and bulk portion of the NMC active material, the experiment and XRD patterns measures the phase purity of the entire cathode product therefore the lack of impurity noted refers to the entire cathode product both surface and bulk portion.
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and synthesize the entire positive electrode active material of modified Oljaca  with complete homogeneity and purity containing a minimal to no degree of cation mixing both on the surface and within the bulk as taught by Periasamy in order to arrive at a positive electrode within a secondary battery capable of reaching enhanced  electrochemical performance.

Modified Oljaca also fails to teach a concentration of residual lithium on a surface of the positive active material that is less than or equal to about 3,000 ppm.
Kim Yongseon however teaches a lithium transition metal oxide active material such as LiNi0.5Co0.2Mn0.3O2 [pg. 6400-Introduction-paragraph 2]. Kim Y. mentions residual lithium, in the form of Li2CO3 and LiOH having a concentration of 0.1 wt% detected in commercial NMC523 [pg. 6401- Results- paragraph 1]. Kim Y. mentions gas generation is significantly affected by the amount of residual lithium [pg. 6401-Results -paragraph 1]. Kim teaches residual lithium on the surface of cathode materials seems to be a main factor of gas generation and gas emission at highly charged sates may be one of the most significant problems that arise when commercial NMC is used [pg. 6400-Introduction-paragraph 2 & 3]. 
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and configure the positive electrode active materials of modified Oljaca to contain residual lithium on the surface of active material at 0.1wt% as taught by Kim Yongseon in order to arrive at a positive electrode capable of mitigating gas emissions during highly charged states. 

Regarding claim 2, modified Oljaca discloses all the limitations set forth above. Oljaca mentions a cathode formulation wherein the electroactive material consists of LiNi1−x−yMnxCoyO2 (x ranges from 0.01 to 0.99 and y ranges from 0.01 to 0.99). Oljaca explains the cathode material has a particle distribution wherein the first electroactive material has a particle size distribution of 1 micron < D50 < 5 microns, representing the claimed second compound, and the second electroactive material has a particle size distribution of 10 microns < D50< 15 microns, representing the first compound as claimed as the diameter ranges overlap the claimed ranges [0080].
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a particle distribution of the bimodal Li-NMC transition metal oxide active material within the overlapping ranges concerning the first and second electroactive material compound as taught by Oljaca. MPEP 2144.05 (I)

Regarding claim 3, modified Oljaca discloses all of the limitations set forth above. Oljaca reports the second electroactive material [0020], representing the larger sized claimed first compound, amount ranging 10-50 wt% relative to the total weight of the electroactive material [0099] , (e.g., the sum of the first and second electroactive materials); therefore, the first ,smaller-sized, electroactive material, with a particle size distribution of 1 micron < D50 < 5 microns, has a range of 50-90 wt% relative to the total weight of the electroactive material which narrowly intersects the claimed range.  MPEP 2144.05 (I)

Regarding claim 7, modified Oljaca discloses all of the limitations set forth above. Oljaca further teaches an electrode density relative to the proportions of small and large particles while reporting an electrode density of 2.95 g/cc for small particle materials and 3.52 g/cc for the large particle materials [0184]. Oljaca reports in Fig. 19 the overall electrode density based on the wt% of the bimodal active material’s small active material particle [sheet 20 of 23], reporting an overall electrode density ranging from 3.1 g/cc to 3.7 g/cc based on the wt% of the smaller sized active material which overlaps the claimed range. 

Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and construct the positive electrode active material of modified Oljaca to have an electrode density within the overlapping claimed range as taught by Oljaca. MPEP 2144.05(I)

Claim(s) 4 and 15 is/are rejected under 35 U.S.C.  103 as being unpatentable over Oljaca et al. (US 2014/0377659 A1) in view of Cho et al. (US 20150228969 A1), in further view of Periasamy et al. (High Voltage and High Capacity Characteristics of LiNi1/3Co1/3Mn1/3O2 Cathode for Lithium Battery Applications in further view of Yongseon Kim (Encapsulation of LiNi0.5Co0.2Mn0.3O2 with a thin inorganic electrolyte film to reduce gas evolution in the application of lithium ion batteries) in further view of Kim M. et al. (US 9,660,291 B2).

Regarding claim 4, modified Oljaca discloses all of the limitations set forth above. Oljaca however fails to disclose the shape of the second active material compound, specifically needle or plate shaped. 
	Kim M. however teaches a positive active material for lithium secondary batteries [Col. 1: lines 66-67]. Kim teaches a positive active material for a lithium secondary battery represented by formula 1: Lia[NixCoyMnz] O2 wherein 0.8≤a≤ 1.2, 0.05≤ x≤ 0.9, 0.1 ≤y≤O.8, 0.1≤z≤0.8, and X+y+Z-1. Kim further teaches nickel active material core and shell particles comprising a needle-like particle [Col 2: lines 20-28]. Kim teaches that the open pore particle structure increases the contact area between the core part and the shell part. Increasing the contact area between the core and the shell may more largely contribute to an increase in the capacity of a lithium secondary battery [Col 4: lines 4-23].
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and configure all of the surface and core active material particles of the bimodal active material of modified Oljaca to possess a needle-like shape as taught by Kim M. in order to arrive at a battery where the surface and core active material particles can aid in reaching increased capacities for lithium ion second batteries.

Regarding claim 15, modified Oljaca discloses all the limitations set forth above. Oljaca further discloses the use of an electrolyte, specifically EC:DMC:EMC 1:1:1, VC1%, LiPF6 1M electrolytes but fails to disclose the use of an electrode within any of the embodiments where the electrolyte is impregnated into both positive and negative electrode.
Kim M. further teaches a lithium secondary battery including a positive electrode, a negative electrode and an electrolyte [Col. 1: lines 37-42]. Kim M. teaches an electrolyte impregnated on both a positive and negative electrode [Col. 6: lines 53-65].
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and impregnate the positive electrode and a negative electrode of modified Oljaca with an electrolyte as taught by Kim in order to arrive at a battery with a maximized power pulse.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oljaca et al. (US 2014/0377659 A1) in view of Cho et al. (US 20150228969 A1), in further view of Periasamy et al. (High Voltage and High Capacity Characteristics of LiNi1/3Co1/3Mn1/3O2 Cathode for Lithium Battery Applications) in further view of Yongseon Kim (Encapsulation of LiNi0.5Co0.2Mn0.3O2 with a thin inorganic electrolyte film to reduce gas evolution in the application of lithium ion batteries) in further view of Yamazaki et al. (JP 3769344 B2) .

Regarding claim 5, modified Oljaca discloses all of the limitations set forth above.  Oljaca teaches a variable active material specific surface area wherein large and small active material particles have BET specific surface area of 0.3 m2/g and 2.5m2/g respectively [0179] in an effort to further maximize the density of active material particles [0071]. Oljaca teaches this design is suitable for high energy design and long life cycle as a result of good packing density [0071]. Oljaca however fails to teach an electrode with an overall positive active material BET specific surface area less than or equal to 0.5m2/g.

Yamazaki however teaches a positive electrode composition for lithium secondary batteries [0002], such as ,LixAyOz (wherein A represents at least 1 or more transition metal atoms selected from Co, Ni and Mn, and has a transition metal atom content of 0.1 to 1. 05, ≦ x ≦1. 1, 0 ≦ y ≦ 2  [0004][0011].  Yamazaki further teaches active material particle physical properties such as the BET specific surface area ranging from 0.1 to 1 m2/g [0015] in an effort to reach a reliable battery exhibiting excellent discharge capacity and cycle characteristics [0032].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and arrange the active material of Oljaca to contain both large and small active material particles with a BET specific surface area within the overlapping claimed range as taught by Yamazaki in an effort to arrive at a reliable battery exhibiting excellent discharge capacities. MPEP 2144.05 (I)

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oljaca et al. (US 2014/0377659 A1) in view of Cho et al. (US 20150228969 A1), in further view of Periasamy et al. (High Voltage and High Capacity Characteristics of LiNi1/3Co1/3Mn1/3O2 Cathode for Lithium Battery Applications) in further view of Yongseon Kim (Encapsulation of LiNi0.5Co0.2Mn0.3O2 with a thin inorganic electrolyte film to reduce gas evolution in the application of lithium ion batteries) in further view of Jiao et al. (CN 1877896A).

Regarding claim 6, modified Oljaca discloses all of the limitations set forth above. Oljaca however fails to disclose an exothermic peak temperature of the positive active material of about 1900C to about 2100C when measured by DSC.
Jiao however, teaches a lithium ion secondary battery [0002] with NMC active materials such as Li[Ni1/3Mn1/3Co1/3]O2. Jiao teaches the thermal stability of active materials having an exothermic peak at 2100C [0012]. Jiao teaches the thermal effect of electrolytes in the charged state is a key to whether a cathode’s active material are suitable for lithium ion batteries [0012].
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and configure the active materials of modified Oljaca to have an exothermic peak at 2100C as taught by Jiao in order to arrive at a cathode active material suitable for lithium ion batteries.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Song et al. (US 20150228970 A1)  teaches a composite cathode active material for a lithium battery [0003]. Song teaches the use of a transition metal oxide [0030] as a cathode active material core particle, such as Li[NiyCozMn1-y-z]O2 ,0≤y<1, ,0≤y<1,and 1-y-z>0. Song further teaches the core particle may be a single composition or a composite of compounds each having two or more components. The lithium transition metal oxide may include or be a composite of compounds having two or more layered structures [0055]. Song additionally teaches the use of a solid ion conductor, having a bimodal particle diameter [0027], included in the composite cathode material as a coating layer, filling a space between a plurality of cores [0029], on at least a portion of the core [0028], wherein the coating may consist of smaller diameter particles [0029/0034]. Song mentions that when the core is coating with smaller diameter particles a side reaction between the core and an electrolytic solution may be suppressed or reduced [0030] and prevents or reduces leakages of a transition metal from the core. Song teaches a conductor that is NASICON type lithium conductor with a nonlimiting example such as Li1+zMaxMb2-xP3-yO12 where Ma and Mb may be at least one selected from the group consisting of Zn, Cd, Ni, Mn, Co, Fe, Sc,Ti,V, Cr,Al, In, Ga, Y, Lu, Zr, Hf, Sn, Si, Ge, V, Nb, Ta, Sb, and As; M wherein 0≤x&z≤1. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Zhang et al. (Minimization of the cation mixing in Li+x(NMC)1−xO2 as cathode material) teaches the synthesis of lithium ion transition metal oxide such as Li1+x(Ni1/3Mn1/3Co1/3)1−xO2 [pg. 1293-experimental]. Zhang reports the smaller I003/I004 is, the higher the structural deviation and a value below 1.2 means that undesirable cation mixing would appear [pg. 1294-paragraph 2] by testing the surface morphology of an active material particle by scanning electron microscopy [pg. 1296- paragraph 3]. Zhang teaches experimental findings of Ni2+ located on 3b sites, which account for cation mixing estimated from 1.885 and 1.50% for the two NMC sampled performed reporting that 95% initial capacity is retained after 30 cycles when cation mixing is below 2% [pg.1300-conclusion].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIK J PHILLIP whose telephone number is (571)272-2535. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARIK J PHILLIP/Examiner, Art Unit 1722                                                                                                                                                                                                        


                     /JONATHAN G JELSMA/                     Primary Examiner, Art Unit 1722